EXHIBIT A
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                     STATE OF RHODE ISLAND                                                          SUPERIOR COURT
                     PROVIDENCE, SC


                     JULIO COLON,                                                    )

                                                                                     )

                           Plaintiff,                                                )   CA NO.
                                                                                     )

                     VS.                                                             )   COMPLAINT
                                                                                     )

                     BAYVIEW LOAN SERVICING, LLC,                                    )   JURY DEMANDED
                     FEDERAL HOME LOAN MORTGAGE                                      )

                     CORPORATION, FEDERAL HOUSING                                    )

                     FINANCE AGENCY,                                                 )

                                                                                     )

                           Defendants.                                               )




                                                                          INTRODUCTION

                     1.          This complaint arises from the Defendants Federal                  Home Loan        Mortgage Corporation

                     (Freddie Mac); Freddie Mac’s conservator and regulator, the Federal Housing Finance                              Agency

                     (FHFA); and Bayview Loan Servicing,                    LLC   (Bayview), acting as an agent of Freddie           Mac and

                     FHFA,        for wrongful foreclosure            of the mortgage    at issue   and   sale   of subject property due to


                     Defendants failure t0 provide Plaintiffs the opportunity for meaningful hearings, as required by


                     the   Due Process      clause 0f the Fifth       Amendment to the Constitution 0f the United States.          Therefore,


                     the foreclosure and mortgagee’s sale ofthe Plaintiffs mortgage and property are void. Additionally,


                     the Defendants foreclosed the subject matter mortgage and sold the subj ect property at mortgagee’ s


                     foreclosure sale in breach 0f the mortgage contract for failing t0 provide proper Notice of Default


                     pursuant to and in accordance with the terms as stated in the mortgage.


                     2.          The   Plaintiffs’      seek declaratory    relief, injunctive relief, actual,      monetary, punitive and


                     exemplary damages,               restitution,   an accounting, attorney’s fees and costs, and        all   other relief as


                     provided by law for Defendants wrongful                 acts.
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                                                                   JURISDICTION AND VENUE

                     3.          Venue    is   proper in this Court in that a substantial part 0f the events or omissions giving


                     rise to this     claim have occurred, and the real property that             is   the subject 0f the action          is   situated


                     within the State of Rhode Island.


                     4.          Plaintiff Claims       ownership 0f his rightful property and seeks t0 clear his               title   0f all   illegal


                     encumbrances pursuant               to the provisions        of Rhode Island General Laws § 34-16-4, or in the


                     alternative seek actual, exemplary, punitive,                 and monetary damages for the Defendants breach of

                     the mortgage contract.


                     5.          Plaintiff claims a judicial determination pursuant t0 R.I.G.L. § 9-30-2                     whether the deed        t0


                     his property is affected          by any conveyance 0f another person             in the chain     0f title.


                                                                                  PARTIES

                     6.          Plaintiff Julio      Colon   is   a citizen 0f   Rhode   Island and   is    the rightful   owner 0f 34 Rutland

                     Street,    Woonsocket, RI 02895.

                     7.          Defendant, Federal Housing Finance Agency (FHFA),                          is   an independent agency 0f the


                     United States Federal Government established pursuant t0 12 U.S.C. S 4511                                 et seq.    FHFA      is



                     located at 400 7th St            SW, Washington,      DC 20024.

                     8.          Defendant, Federal         Home Loan       Mortgage Corporation (Freddie Mac),                 is   a corporation


                     organized under the laws of the United States by special charter, t0 serve the important


                     governmental objectives of providing                 stability in the   secondary mortgage market. Freddie                  Mac

                     is   located at 801 Pennsylvania Avenue,              NW #335, Washington, DC 20004.
                     9.          Defendant, Bayview Loan Servicing,                LLC    (Bayview),   is    a mortgage originator, lender and


                     servicer located at        4425 Ponce de Leon Boulevard, 5th Floor, Coral Gables, FL 33 146.
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                     10.         At   all   times referenced herein, the Defendants acted in concert with one another, had


                     knowledge of and were aware of the actions of each other




                     11.         On October 29,
                                                                                w                   as noted herein.




                                                       1998, Plaintiff was granted ownership of the subj ect property located at 34


                     Rutland        Street,   Woonsocket, RI 02895. The deed evidencing said transfer was recorded                    in the City


                     of Woonsocket Clerk’s Ofﬁce Land Evidence Records in Book 1085                                 at   Page 205 on October 29,

                     1998.


                     12.         On November           20, 2007, Plaintiff executed a putative promissory note and putative


                     mortgage deed in favor of Washington Mutual Bank as Lender in the sum of Two Hundred Seventy

                     Thousand and 00/100 Dollars ($170,000.00).                  (the   “Colon Mortgage/Note”). The Colon Mortgage

                     was recorded           in the City   0f Woonsocket Clerk’s Ofﬁce Land Evidence Records in Book 1713                       at



                     Page 326 0n December              17, 2007.   The Colon Mortgage          & Note were ultimately sold/transferred t0
                     Freddie Mac.


                     13.         The Colon Mortgage          states at   paragraph 22, in pertinent part as follows;


                                              22. Acceleration; Remedies.       Lender    shall give notice t0           Borrower
                                              prior t0 acceleration following Borrower’s breach 0f any covenant
                                              0r agreement in this Security Instrument. .The notice shall specify:
                                                                                                .




                                              (a) the default; (b) the action required to cure the default; (c) a date,
                                              not less than 30 days from the date the notice          is   given t0 Borrower,
                                              by Which the default must be cured; and (d) that failure t0 cure the
                                              default 0n 0r before the date speciﬁed in the notice may result in
                                              acceleration of the sums secured by this Security Instrument and sale
                                              0fthe Property. The notice shall ﬁlrther inform Borrower 0f the right
                                              to reinstate after acceleration and the right t0 bring a court action t0
                                              assert the non-existence  of a default or any other defense 0f
                                              Borrower t0 acceleration and sale. If the default is not cured on 0r
                                              before the date speciﬁed in the notice, Lender at               its   option    may
                                              require immediate     payment     in full  sums secured by this
                                                                                          0f    all

                                              Security Instrument Without further demand and may invoke the
                                              STATUTORY POWER OF SALE and any other remedies
                                              permitted by Applicable Law. Lender shall be entitled to collect all
                                              expenses incurred in pursuing the remedies provided in                this Section
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                                            22, including, but not limited t0, reasonable attorneys’ fees and costs
                                            of title evidence.


                                            If Lender invokes the STATUTORY POWER OF SALE, Lender
                                            shall mail a  copy of a notice 0f sale to Borrower as provided in
                                            Section 15. Lender shall publish the notice 0f sale, and the Property
                                            shall be sold in the manner prescribed by Applicable Law. Lender
                                            or   its   designee      may purchase       the Property at        any   sale.   The proceeds
                                            0fthe sale shall be applied in the following order:                      (a) t0 all    expenses
                                            0f the     sale, including,       but not limited        t0,   reasonable attorneys’ fees;
                                            (b) t0 all        sums secured by          this Security Instrument;              and   (c)   any
                                            excess to the person 0r persons legally entitled to                      it.




                     14.         Paragraph 22 0f the Colon Mortgage requires that prior t0 acceleration and foreclosure the


                     Defendant        is   required to send the Plaintiff a Default Notice Which informs said Plaintiff that he


                     has a “right t0 reinstate after acceleration”. The “right t0 reinstate after acceleration” contained in


                     the   Colon Mortgage              is   described in Paragraph 19 0f the Mortgage as follows:


                                            19.   Borrower’s Right t0 Reinstate After Acceleration.                           If   Borrower
                                            meets certain conditions, Borrower shall have the right t0 have
                                            enforcement 0f            this Security         Instrument discontinued at any time
                                            prior t0 the earliest of' (a) ﬁve days before the sale of the Property
                                            pursuant to any power of sale contained in this Security Instrument;

                                            (b)   such other period as Applicable                      Law might           specify for the
                                            termination 0f Borrower’ s right t0 reinstate; 0r (c) entry ofjudgment
                                            enforcing this Security Instrument.                        Those conditions are               that

                                            Borrower:         (a)   pays Lender       all   sums which then would be due under
                                            this Security           Instrument and the Note as if n0 acceleration had
                                            occurred;          (b)    cures    any default 0f any other covenants                          0r
                                            agreements;         (C)   pays   all   expenses incurred in enforcing            this Security

                                            Instrument, including, but not limited                   t0,   reasonable attorneys’ fees,
                                            property inspection and valuation fees, and other fees incurred for
                                            the purpose 0f protecting Lender’s interest in the Property and rights

                                            under      this Security Instrument;             and   (d) takes   such action as Lender
                                            may        reasonably require t0 assure that Lender’s interest in the
                                            Property and rights under this Security Instrument, and Borrower’s
                                                        pay the sums secured by this Security Instrument, shall
                                            obligation to
                                            continue unchanged. Lender may require that Borrower pay such
                                            reinstatement            sums and expenses          in   one 0r more 0f the following
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                                            forms, as selected       by Lender:    (a) cash; (b)    money order;     (c) certiﬁed

                                            check, bank check, treasurer’s check 0r cashier’s check, provided
                                            any such check          is    drawn upon an        institution   whose   deposits are
                                            insured         by a   federal agency,       instrumentality or entity;          or (d)
                                            Electronic Funds Transfer.             Upon reinstatement by Borrower,             this

                                            Security Instrument and obligations secured hereby Shall remain
                                            fully effective as ifno acceleration             had occurred. However this right
                                            t0 reinstate shall not apply in the case            0f acceleration under Section
                                             1 8 .”




                                            (emphasis added)


                     15.         On September 6, 2008 the Director of FHFA placed Freddie Mac under the conservatorship

                     0f FHFA, effectively giving control 0f Freddie                     Mac     to the U.S.    Government and making Freddie

                     Mac      a U.S. Government actor. Freddie               Mac   is   presently   still   under the conservatorship of FHFA.


                     16.         On      October      7,   2014, the FDIC, acting as Receiver of Washington Mutual Bank, assigned


                     the   Colon Mortgage              t0   JPMorgan Chase Bank, N.A. Said assignment 0f mortgage was recorded

                     in the City         0f Woonsocket Clerk’s Ofﬁce Land Evidence Records in Book 21 19                              at   Page 286 0n

                     October 21, 2014.


                     17.         On October 7, 2014, JPMorgan Chase Bank, N.A.                       assigned the Colon Mortgage to Freddie


                     Mac. Said assignment 0f mortgage was recorded                           in the City 0f   Woonsocket Clerk’s Ofﬁce Land

                     Evidence Records in Book 21 19                  at   Page 287 on October 21, 2014.

                     18.         On June 30,          2016, JPMorgan Chase Bank, N.A. assigned the Colon Mortgage to Bayview.


                     Said assignment 0f mortgage was recorded in the City 0f Woonsocket Clerk’s Ofﬁce Land


                     Evidence Records in Book 2240                   at   Page 183 on September 27, 2016. Said assignment                    is   void as


                     JPMorgan Chase Bank, N.A had previously assigned                               the   Colon Mortgage      to Freddie          Mac 0n

                     October        7,   2014, and thus had nothing t0 assign.


                     19.         On      0r about     November      15, 2018,   Bayview, acting 0n behalf of Freddie             Mac and FHFA,

                     caused a Notice 0f Mortgagee’s Foreclosure Sale t0 be sent t0 the                          Plaintiff.


                                                                                         5
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                     20.         On    or about January 2019, the Defendants foreclosed the Colon Mortgage and sold the


                     subj ect property at foreclosure auction.


                     21.         The   Plaintiff alleges that Freddie    Mac   is   an agency 0r instrumentality 0f the United States


                     for the purpose       0f individual rights guaranteed against the federal government by the United States


                     Constitution. (See:         DOT V. Ass'n ofAm. R.R.        135   S. Ct.   1225, 1232-1233 (U.S. 2015); Lebron V.


                     National Railroad Passenger          Com.    5 13 U.S.    374 (1995))

                     22.         Bayview, Freddie Mac, and        FHFA jointly violated          the Fifth    Amendment         procedural due


                     process rights 0f the Plaintiff          by conducting         a non-judicial foreclosure and sale pursuant t0


                     R.I.G.L. § 34—27, et seq. without ﬁrst providing a meaningful hearing prior to the deprivation of


                     property and an opportunity t0 recover adequate damages.


                     52.         Further, Plaintiff herein alleges that prior t0 acceleration         and prior    t0 the foreclosure, the


                     Defendants never sent and they never received notice in accordance with paragraph 22 0f the


                     mortgage, which provided them with notice 0f “a) default; b) the action required t0 cure the default;


                     c) a date,     not less than 30 days from the date the notice        is   given to Borrower, by which the default


                     must be cured; and d)            that failure t0 cure the default         0n 0r before the     date.   .   .   .may   result in


                     acceleration”.        The notice   further should   have informed the       Plaintiff,   with speciﬁcity, that he has


                     a “right t0 reinstate after acceleration and the right to bring a court action to assert the non-


                     existence 0f a default 0r any other defense”.


                     24.         Plaintiff further alleges that   any notice sent purporting       t0 state   compliance With paragraph


                     22 of the Colon Mortgage           failed t0 contain the required information as described in said paragraph


                     and further       failed t0 state With speciﬁcity the conditions Plaintiff is required t0              meet       in order t0


                     exercise his right t0 reinstate the mortgage after acceleration pursuant t0 paragraph 19 0fthe                          Colon

                     Mortgage, such as the fact that he had only up and until 5 (ﬁve) days prior to the scheduled
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                     foreclosure sale t0 reinstate. Failure of Defendants t0 inform Plaintiff of said limitation                      is   deceptive


                     and misleading and            is   a further breach 0f the Colon Mortgage.


                     25.         As   such, the Defendants failed to provide Plaintiff proper Notice 0f Default, in breach of


                     the      Colon Mortgage            contract, failed to ﬁrst      comply With        the terms of the mortgage prior t0


                     exercising the          power of sale, and deprived Plaintiff 0f his          Fifth   Amendment rights     t0   Due Process,

                     rendering any foreclosure defective, ineffectual, and void.




                     26.            Plaintiffrepeats
                                                                                  w
                                             DEPRIVATION 0F PROPERTY WITHOUT DUE PROCESS

                                                          and reincorporates by reference         all   paragraphs above as   if fully articulated



                     herein.


                     27.         In April 201      1,    FHFA     created the Servicer Alignment Initiative (SAI),            by Which       FHFA

                     directs the actions taken                by Freddie Mac's mortgage            servicers    when   servicing a delinquent


                     mortgage loan, in order             to   maximize the ﬁnancial beneﬁts         to Freddie   Mac.

                     28.         The SAI        requires third party servicers of Freddie                Mac   mortgages to use non—judicial


                     foreclosure procedures             when foreclosing on residential properties in Rhode Island. The foreclosure

                     policy in the       SAI requires         servicers 0f Freddie    Mac    loans t0 foreclose 0n properties Without a pre-


                     deprivation hearing in Violation 0f the                Due   Process Clause of the Fifth Amendment.


                     29.         Pursuant to the foreclosure policy in the SAI, Bayview, Freddie Mac, and                            FHFA      acted


                    jointly t0 deprive the Plaintiffs of their ownership rights in property                      by conducting       a foreclosure


                     sale pursuant to R.I.G.L. § 34-27, et seq.               which authorizes mortgagees         to foreclose the rights      of an


                     equitable       title   holder without judicial process 0r the opportunity t0 be heard before foreclosure and


                     sale.



                     30.         When used by federal            government     actors,     such as Freddie    Mac and FHFA,     the procedures


                     0f R.I.G.L.       § 34-27, et seq.        d0 not   satisfy the   Due   Process Clause 0f the Fifth   Amendment before

                                                                                       7
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 199531 4
Reviewer: Alexa G.




                     depriving an owner of his/her property. Speciﬁcally, R.I.G.L. § 34-27, et seq. does not provide for


                     adequate notice, an opportunity t0 be heard before the deprivation 0f property, 0r opportunity to


                     recover appropriate damages for improper deprivation of property.


                     31.         Pursuant to the          Due   Process Clause of the Fifth           Amendment       t0 the       United States


                     Constitution, Freddie              Mac and FHFA,          as   agencies and/or instrumentalities 0f the federal


                     government, owed a higher degree of notice and hearing to the Plaintiffthan                       is   provided by Rhode


                     Island General        Laws       before depriving Plaintiff of his property.


                     32.         The    Plaintiff has a signiﬁcant property interest at stake. Foreclosure             and   sale   0f the 0f the


                     Colon Mortgage and subject property permanently deprives the                               Plaintiff of his ownership,


                     possession, and use 0f said property; clouds the                  title;   impairs ability t0   sell, rent,    0r otherwise


                     alienate property; taints Plaintiff s credit ratings; reduces chances                0f the Plaintiff obtaining future


                     loans 0r mortgages; and jeopardizes the Plaintiff’s security in dwelling places.


                     33.         There    is   signiﬁcant risk 0f erroneous deprivation 0f the Plaintiffs interests through


                     procedures used by Freddie Mac, and               FHFA pursuant to R.I.G.L.          §   34-27, et seq.


                     34.         To prevent erroneous           deprivation of property, the          Due     Process Clause of the Fifth


                     Amendment           to the   United States Constitution requires agencies and/or instrumentalities 0f the

                     federal government, such as Freddie              Mac and FHFA,        to provide the Plaintiff an opportunity to         be

                     heard      at a   meaningful time on, inter       alia,   any challenge      t0 the true   ownership 0f the Note; any

                     challenge to Freddie Mac's and/or              FHFA'S      authority to foreclose      on behalf of the owner of the

                     Note; any challenge to Freddie Mac's and/or FHFA'S determination 0f default under the Note and

                     Freddie Mac's and/or FHFA's calculation 0f deﬁciency; any challenge t0 Freddie Mac's and/or

                     FHFA’s determination               that the Plaintiff is not eligible for a loan modiﬁcation, a repayment, 0r


                     other homeowner assistance option; the opportunity t0 reﬁnance 0r reinstate through other sources
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 199531 4
Reviewer: Alexa G.




                     0f funding; whether Freddie             Mac   and/or   FHFA acted in good faith;          and any challenge     t0 Freddie


                     Mac's and/or FHFA's compliance with applicable notice procedures.

                     35.         The government's ﬁnancial              interest in obtaining ownership, possession,         and use 0f the

                     property 0f the Plaintiff is minimal.


                     36.         There are n0 exigent circumstances that would justify the lack 0f a pre-deprivation hearing,

                     nor would a meaningful hearing before a neutral party impose signiﬁcant ﬁscal 0r administrative

                     burdens.


                     37.         FHFA'S     foreclosure policy in the          SAI    violates the     Due   Process Clause 0f the Fifth


                     Amendment          in that   it   requires servicers of Freddie      Mac   loans t0 deprive      homeowners       like the


                     Plaintiff      of their property through the use 0f non-judicial foreclosure proceedings, which do not

                     provide for a hearing prior to the deprivation of the homeowners' property                      interest.


                     38.         Bayview, Freddie Mac, and              FHFA jointly violated the      Fifth   Amendment     procedural due


                     process rights 0f the Plaintiff by conducting a non-judicial foreclosure and sale pursuant to


                     R.I.G.L. § 34-27, et seq. without ﬁrst providing adequate notice, a meaningful hearing prior t0 the


                     deprivation 0f property, and an opportunity t0 recover adequate damages.


                     39.         As   a direct and proximate result of Bayview's, Freddie Mac's, and                FHFA's   Violation of the


                     Plaintiff’ s     due process      rights, the Plaintiff has suffered   damages including harm t0        his credit; costs


                     and expenses of foreclosure and             sale   added to   his account; loss   of equity; expenses due t0 postage,

                     mailing, and long distance telephone calls; an impairment of their ability t0                   sell, rent,   or otherwise


                     alienate his property;           and having   his security in dwelling places jeopardized.


                     40.         The   Plaintiff is entitled to a declaratory        judgment determining        that the acceleration    0f all


                     sums due under the note,            the foreclosure, and mortgagee’s foreclosure sale 0f the subj ect property,


                     are in Violation 0f the Fifth            Amendment       procedural due process rights of the Plaintiff and are


                     therefore void.
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 1995314
Reviewer: Alexa G.




                     41.         The   Plaintiff is entitled to       an injunction preventing the transfer of the            right, title,    and

                     interest in his property.


                     42.         The   Plaintiff is entitled to cancellation costs             and    fees assessed t0     him    for wrongful


                     foreclosure, together with additional damages.


                     43.         The   Plaintiff is entitled t0     be returned t0 his status and circumstances prior t0 the wrongful


                     foreclosure and sale, including, but not limited to, the rescission 0f the foreclosure, voiding of the


                     foreclosure deed, and a quieting of the             title   to the subj ect property.


                     44.         The   Plaintiff is entitled t0 actual, monetary, punitive            and exemplary damages,           restitution,




                                                                                 w
                     an accounting, attorneys’ fees and costs, equitable relief and



                              BREACH OF CONTRACT AND FAILURE TO COMPLY WITH CONDITIONS
                                 PRECEDENT T0 EXERCISE THE STATUTORY POWER OF SALE
                                                                                                     all   other relief as provided     by   law.




                     45.         Plaintiff repeats      and re-alleges every allegation above         as if set forth herein in full.


                     46.         As described above, the mortgage contract entered into by Plaintiff constitutes a valid offer.

                     47.         Upon    Plaintiff executing the        mortgage contract and giving           it   to his Lender, the       Lender

                     accepted that offer.


                     48.         Alternatively, Plaintiffs execution 0f the mortgage contract thereby giving a security


                     interest in his property to his         Lender constitutes an        offer.   Acceptance of that offer occurred When

                     Defendants accepted payments made by Plaintiff pursuant to the mortgage contract.


                     49.         The mortgage         contract   was supported by consideration.        Plaintiff’ s   payments   t0   Defendants


                     constitutes consideration.


                     50.         Plaintiff and    Defendants thereby formed a valid contract and Plaintiff was,                is,   and remains


                     ready willing and able to perform under said contract.




                                                                                     10
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 199531 4
Reviewer: Alexa G.




                     5 1.        Defendants breached the mortgage contract of Plaintiff by failing to keep their obligations


                     pursuant t0 the terms as agreed t0 found at paragraphs 19                         & 22     of the Colon Mortgage as noted


                     herein above


                     52.         In    Rhode     Island, a contract containing          an obligation 0f the Lender            is       construed as a


                     condition precedent, Which requires               strict   compliance.


                     53.         In    Rhode     Island, a     mortgagee agreeing           t0 abide certain obligations pursuant t0 the


                     mortgage before acceleration, foreclosure, and                     sale,   must adhere       to those obligations,            with the


                     level     0f speciﬁcity as agreed.


                     54.         In   Rhode      Island, the   power   to sell   by   foreclosure sale     is   derived from the mortgage and


                     statute,     and   strict   compliance With the requirements of paragraphs 19                   & 22   of the mortgage            is   an


                     obligation 0f the mortgagee. Failure send proper Notice 0f Default pursuant t0 paragraphs 22                                           &
                     19 as noted herein          is   a breach ofmortgage contract renders any acceleration, attempted foreclosure,


                     and      sale   0f the subject property void.


                     55.         Plaintiff has alleged herein       above that prior to acceleration and prior to the foreclosure, the

                     Defendants never sent and they never received notice in accordance With paragraph 22 0f the


                     mortgage, which provided them with notice 0f “a) default; b) the action required t0 cure the default;


                     c) a date,       not less than 30 days from the date the notice             is   given to Borrower, by which the default


                     must be cured; and d)                that failure t0 cure the default            0n 0r before the      date.   .   .   .may   result in


                     acceleration”.        The notice       further should   have informed the          Plaintiff,   with speciﬁcity, that he has


                     a “right t0 reinstate after acceleration and the right t0 bring a court action to assert the non-


                     existence 0f a default 0r any other defense”.


                     56.         Plaintiffhas further alleged herein above that any notice sent purporting t0 state compliance


                     with paragraph 22 0f the Colon Mortgage failed to contain the required information as described




                                                                                       11
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 199531 4
Reviewer: Alexa G.




                     in said paragraph        and further failed        t0 state   With speciﬁcity the conditions Plaintiff            is   required t0


                     meet     in order t0 exercise his right t0 reinstate the           mortgage   after acceleration pursuant to            paragraph


                     19 of the Colon Mortgage, such as the fact that he had only up and until 5 (ﬁve) days prior to the


                     scheduled foreclosure sale to reinstate. Failure 0f Defendants to inform Plaintiff of said limitation


                     is   deceptive and misleading and            is   a further breach of the Colon Mortgage.


                     57.         As   such, the Defendants failed to provide Plaintiff proper Notice 0f Default, in breach of


                     the   Colon Mortgage contract and                 failed t0 ﬁrst   comply with        the terms of the mortgage prior to


                     exercising the       power of sale, rendering any foreclosure            defective, ineffectual,       and void.

                     58.         There was n0 compliance with the terms of the mortgage Which would have allowed the


                     Defendant t0 exercise the statutory power 0f sale as indicated above.


                     59.         N0   default letter   was     sent t0 Plaintiff pursuant t0 the terms 0f the mortgage.                 As such      the


                     Defendants could not exercise the statutory power 0f                          sale.    Further any Default Notice              was

                     deceptive and misleading for failure t0 state With speciﬁcity the limitations regarding Plaintiff” s


                     right to reinstate the mortgage.


                     60.         Pursuant to the terms of the mortgage proper Notice of Default                    is   a condition precedent to


                     acceleration and the exercise of the statutory                 power of sale.

                     61.         Plaintiff thus never received          an acceleration notice pursuant t0 the terms 0f his mortgage.


                     62.         Due   t0 this failure t0      comply with     the terms of the mortgage,         no    entity   was   contractually


                     authorized to exercise the statutory power 0f sale, foreclose, and                          sell the subj ect          property at


                     mortgagee’s foreclosure           sale.   These actions constituted a breach 0f contract, resulting                    in   damages

                     to the Plaintiffs.


                     63.         As   a result 0f the above noted improper and invalid exercise of the statutory                       power of sale

                     and purported foreclosure           sale, Plaintiffs      mortgage loan account was charged fees and costs and




                                                                                      12
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/201 9 11:34    AM
Envelope: 199531 4
Reviewer: Alexa G.




                     expenses for certiﬁed mail, advertising costs, legal                       fees, auctioneer costs   and other charges which

                     were reﬂected          in their   monthly mortgage statements.

                     64.           The   Plaintiff has incurred          damages 0f loss of property       interest   and   in hiring   an attorney, in


                     regard t0 the improper actions 0f Defendants in sending a Notice 0f Foreclosure Sale and


                     conducting a sale Without ﬁrst complying With the terms of the mortgage in breach 0f contract.


                     65.           Plaintiff has also incurred emotional injuries                and damages due      t0 the   improper foreclosure


                     of his home without Defendants ﬁrst complying with the terms of the mortgage and breach of


                     contract.


                     66.           Plaintiff has suffered         harm and      is   threatened with additional   harm from Defendants breach,

                     including but not limited t0 loss of property interest, higher principle balance, improper negative


                     reporting t0 credit bureaus; inappropriate fees and charges assessed t0 him, including broker price


                     opinion fees, inspection fees, attorney’s fees, “process management” fees,                                 late fees   and other

                     charges associated with delinquency and default, and increased accrued interest.


                     67.           The Defendants breach of               contract and failure to      comply with terms of the mortgage            as


                     noted herein above, are the direct cause of the harms alleged herein and not Plaintiff’s failure t0


                     make      his   mortgage payments.

                     68.           Therefore, Plaintiff would not have suffered foreclosure, sale, or the harms as noted herein


                     were     it   not for the Defendants breach of the mortgage contract as noted herein.


                     69.           Plaintiff was,     is,   and remains ready, Willing, and able          to   perform under the contract.


                     70.           The   Plaintiff is entitled to a declaratory             judgment determining      that the acceleration      0f all


                     sums due under the          note, the foreclosure,              and mortgagee’s foreclosure      sale   0f the subject property


                     are in breach 0f contract              and   all   void.




                                                                                           13
Case Number: PC-2019-4384
Filed in Providence/Bristol   County Superior Court
Submitted: 3/29/2019 11:34     AM
Envelope: 1995314
Reviewer: Alexa G.




                     71.         Plaintiff is entitled to injunctive relief enjoining the           Defendants from any conveyance of


                     the subj ect property.


                     72.         Plaintiff is entitled to    be restored   to his circumstances prior to the      wrongful acceleration,


                     foreclosure and sale including, but not limited to, a rescission of the foreclosure and sale.


                     73.         The   Plaintiff is entitled t0 cancellation costs          and fees assessed      to   him    for wrongful


                     foreclosure, together With additional damages.


                     74.         Plaintiff    is   entitled to actual, monetary, punitive    and exemplary damages,           restitution,   an


                     accounting, attorneys’ fees and costs, equitable relief and              all   other relief as provided   by   state   law




                     March       29, 20 l 9




                                                                              Respectfully Submitted,
                                                                              Plaintiff,   By his   Attorney,



                                                                              /s/Corey J. Allard
                                                                              50 Power Road, 2nd Floor
                                                                              Pawtucket, RI 02860
                                                                              (401) 338-6381
                                                                              callard@allardlaw.com




                                                                                    14
